Citation Nr: 9929793	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-28 205	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left fibula, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to June 
1990.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1993, by the White River Junction, Vermont Regional 
Office (RO), which denied the veteran's claim for an 
increased rating for status post fracture of the left fibula.  
A Department of Veterans Affairs (VA) compensation 
examination was conducted in March 1994.  Thereafter, a 
rating action of April 1994 confirmed the previous denial of 
the veteran's claim for an increased rating for status post 
fracture of the left fibula.  The notice of disagreement with 
this determination was received in April 1994.  The statement 
of the case was issued in May 1994.  The substantive appeal 
was received in July 1994.  

In August 1996, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in April 1997, and additional VA outpatient 
treatment records were received in May 1997.  By a rating 
action of July 1997, the RO confirmed its previous denial of 
the veteran's claim for an increased rating for residuals of 
fracture of the left fibula.  A supplemental statement of the 
case was issued in July 1997. 

In September 1998, the Board remanded the case to the RO for 
further development.  By rating decision dated in February 
1999, the RO increased the evaluation assigned for residuals 
of a fracture of the left fibula from 10 percent to 20 
percent, effective August 26, 1993. 

The Board notes that the July 1997 rating action also denied 
entitlement to service connection for a left hip disorder.  
By letter dated in August 1997, the veteran was notified of 
that determination and of her appellate rights.  However, the 
veteran has not submitted a notice of disagreement with that 
decision; therefore, that issue is not in appellate status 
and will not be addressed.  38 U.S.C.A. § 7105 (West 1991).  


REMAND

The veteran essentially contends that her service connected 
status post fracture of the left fibula is more severe than 
reflected by the 20 percent rating currently assigned, that 
she has been in constant pain for the past six years, that 
the pain is exacerbated by sitting upright, prolonged 
standing, and walking and that she is constantly falling.  

The veteran's service-connected residuals of fracture of the 
left fibula are currently evaluated as 20 percent disabling, 
and the issue on appeal is whether the current disability 
warrants a rating in excess of 20 percent.  The rating 
decision in the claims file reflects that this disability has 
been evaluated under the provisions of Diagnostic Code 5262 
of VA's Schedule for Rating Disabilities, at 38 C.F.R. 
§ 4.71a, which pertains to impairment of the tibia and 
fibula.  

Diagnostic Code 5262 provides the rating criteria for 
evaluation of impairment of the tibia and fibula.  When there 
is nonunion with loose motion, requiring brace, a 40 percent 
disability evaluation is warranted.  When there is malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is warranted. With moderate knee or ankle disability, a 20 
percent rating is warranted.  With slight knee or ankle 
disability, a 10 percent disability evaluation is warranted.  

The Board is unable to assess the extent of the service-
connected residuals of the fracture of the left fibula based 
on the evidence of record, principally because it cannot 
separate the findings and symptomatology due to the residuals 
of fracture of the fibula and the findings and symptomatology 
due to the service-connected L4-L5 bulging disc with 
compression of L5 root.  (See the January 1999 VA examiner's 
comment that most of the veteran's symptomatology seems to 
originate in her low back.)  The Board realizes that several 
examinations have been conducted during the appeal period but 
unfortunately the Board finds it necessary to again remand 
this case for another examination. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the evidence does not adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  The Court has further held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the forgoing, and to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to her claim, the case is hereby REMANDED to the RO 
for the following actions: 

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, and 
associate them with the claims file.

2.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1999) and then it should schedule the 
veteran for a VA examination to determine 
the nature and extent of the residuals of 
the fracture of the left fibula.  The 
entire claims folder and the provisions 
of Diagnostic Code 5262 should be 
provided to the examiner and the examiner 
should make his/her findings in 
relationship to that Diagnostic Code.  
The examiner should separate the symptoms 
and pathology caused by the service-
connected residuals of fracture of the 
fibula from the effects of the low back 
disorder. 

3.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to an increased rating for residuals of a 
fracture of the left fibula.  If any 
decision remains adverse to the veteran, 
both she and her representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations the bases for the decision.  
They should then be afforded a reasonable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



